Case 1:20-cv-00807-JKB Document 65 Filed 06/23/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*
AMBIMJB, LLC,
Plaintiff,
v. *
CIVIL NO. JIKB-20-807
STRATEGIC ARMORY CORPS, LLC, *
Defendant. . *
* * * * * * * * * * * *
SCHEDULING ORDER
After consultation with both parties on June 23, 2021, the Court hereby supplements the
prior scheduling orders and sets the following dates and deadlines for further proceedings in this
case:

August 23, 2021 Deadline for the parties’ joint submission
regarding whether all parties consent, pursuant to
28 U.S.C. § 636(c), to have a U.S. Magistrate
Judge conduct all further proceedings in this case,
including trial and entry of final judgment.

August 23, 2021, 5:00 p.m. § Telephone scheduling conference. Plaintiff is
directed to arrange for and distribute telephone
conference information to the parties and Judge
Bredar’s chambers.

As discussed, the Court will also refer the parties for a settlement conference before

Magistrate Judge Copperthite on or before August 23, 2021.
Case 1:20-cv-00807-JKB Document 65 Filed 06/23/21 Page 2 of 2

DATED this 2s day of June, 2021.

BY THE COURT:

Du TK Pb.

 

James K. Bredar
Chief Judge
